DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the first line states “spectrum analyzer in integrated”, it should state “spectrum analyzer is integrated”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Sole claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20110090939 (Diener) (of record).
Regarding claim 1, Diener teaches “A communications unit (Fig.  6 and 11 with corresponding description in at least paragraph 0070), comprising:
a transmitter generating outgoing communication signals; a receiver processing received incoming communication signals (Fig.  11 and paragraph 0070: both implemented in the radio transceiver 12 which may operate in a wideband or narrowband modes); and
an integrated spectrum analyzer with digital signal processor (Fig.  11 and paragraph 0070: SAGE 20 which is also disclosed in Fig.  7 and paragraphs 0036 – 0037 and which includes a spectrum analyzer.  Recited in the claim “digital signal processor” may be mapped to various digital blocks shown in Fig.  6 and 7 to process the signals as well as processors 30 and 40 in Fig.  11.), the digital signal processor configured to process at least the incoming communication signals to determine spectral information associated with the incoming communication signals (paragraph 0075: The SA 22 generates data representing a real-time spectrogram of a bandwidth of RF spectrum using a Fast Fourier Transform (FFT) process. As such, the SA 22 may be used to monitor all activity in a frequency band.  Paragraph 0091: the information is then processed in various processing blocks 50 – 56 (shown in Fig.  6) which together are part of “the digital signal processor”).”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648